DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matters of “first spacers on sidewalls of each gate structure, and second spacers covering a portion of the fins on sidewalls of the isolation layer, wherein the source/drain doped regions are in the fins and on each side of the first spacers” as recited in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the subject matters of:  the isolation layer passes through the fins along a direction perpendicular to an extending direction of the fins and in parallel with a surface of the semiconductor substrate; but it fails to clarify: whether the recited isolation layer definitely passes through inside or outside of each of the recited fins; and/or whether or not the recited isolation layer definitely passes through between the adjacent fins.
	Claim 12 recites the term of “the gate structure”, but it fails to clarify: which of the multiple “gate structures” defined in claim 1 it definitely refers to here.
 	Claim 13 recites the subject matters of:  second spacers covering a portion of the fins on sidewalls of the isolation layer, wherein the source/drain doped regions are in the fins and on each side of the first spacers. But, it fails to clarify: what is/are the definite positional relationship(s) between the recited first and second spacers; and/or whether or not the recited second spacers definitely cover the top, or side, or both top and side, of the recited fins; and/or whether or not the recited second spacers definitely cover the recited sidewalls of the isolation layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12 and 13, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US 2017/0117275).
	Shen discloses a semiconductor device (Figs. 1-18; particularly see Fig. 17), comprising: a semiconductor substrate (201); fins (202) on the semiconductor substrate; an isolation layer (including a first isolation portion 204 and a second isolation portion 203, which are between the two adjacent 202 fin regions; see Fig. 17) formed on the semiconductor substrate and between adjacent fins, wherein the isolation layer has a top surface higher than top surfaces of the fins and passes through the fins along a direction perpendicular to an extending direction of the fins and in parallel with a surface of the semiconductor substrate; and gate structures (including 211, 212 and 213; along with spacers on the sidewalls of the gate structures shown in Fig. 17) on sides of the isolation layer.
	Regarding claims 6-8, in addition to what have been discussed above, it is further noted that each portion of the above identified isolation structure (203 and 204) can be formed of SiN; thus at least a surface portion/sub-layer (of about 5 Angstrom thick) of such identified isolation structure can naturally function as a barrier layer for the inside portions of such identified isolation structure, while such inside portion still can naturally function as an isolation layer. And, any potential implications regarding how the barrier layer and the isolation layer are formed, such as whether they are formed together in one step or separately in multiple steps, are process limitations, these would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
 	Regarding claim 9, in addition to what have been discussed above, it is further noted that each portion of the above identified isolation structure (203 and 204) can also be made of a material including silicon dioxide.
	Regarding claim 10, in addition to what have been discussed above, it is further noted that the above gate structure includes a gate dielectric material layer (211) on the semiconductor substrate and the fins, and a gate material layer (212 and/or 213) on the gate dielectric layer. 
	Regarding claims 12 and 13, in addition to what have been discussed above, it is further noted that, insofar as being in compliance with 35 USC 112, the above semiconductor device further includes: source/drain doped regions (214 or 224) formed in the fins between the isolation layer and the gate structure; first spacers (at least the upper portions of the spacers (i.e., the remaining portions of 204)  on the sidewall of 211 or 221 in Fig. 17) on sidewalls of each gate structure, and second spacers (at least the lower portions of the spacers (i.e., the remaining portions of 204)  on the sidewall of 211 or 221 in Fig. 17) covering a portion of the fins on sidewalls of the isolation layer, wherein the source/drain doped regions are formed in the fins and on each side of the first spacers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, insofar as being in compliance with 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over Shen.
The disclosure of Shen is discussed as applied to claims 1-10, 12 and 13 above.
Although Shen does not expressly disclose that the gate dielectric material layer can be made of a material including silicon dioxide; and/or that the gate material layer can be made of a material including polycrystalline silicon, it is noted that it is well known in the art that silicon oxide and polysilicon can be commonly and desirably used to form respective gate dielectric layer and gate layer with desired material properties and/or material choices.
Therefore, it would have been obvious to one of the ordinary skill in the art at the invention was made to incorporate the art-well-known silicon oxide gate dielectric material and/or polysilicon gate material into the device of Shen, so that a semiconductor device with desired material properties and/or material choices would be obtained, as it has been held that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference B is cited as being related to a FIN FET device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898